108 F.3d 1382
7 A.D. Cases 1344
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Glen TSCHIDA, Appellant,v.COUNTY OF RAMSEY, Appellee.
No. 96-2610.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 14, 1997Filed:  March 5, 1997

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
Glen Tschida appeals the district court's adverse grant of summary judgment in this disability-based employment discrimination action.  Essentially, the district court decided that Tschida's employment was terminated before the effective date of the Americans with Disabilities Act and that Tschida failed to prove he was qualified for any of the other positions for which he applied.  Having reviewed the record and the materials submitted by the parties, we conclude the district court's decision is clearly correct.  We decline to address the mixed-motive argument that Tschida raises for the first time on appeal.  Finally, based on Tschida's failure to invoke the protection of Federal Rule of Civil Procedure 56(f), we reject his contention that the district court improperly granted summary judgment before Tschida had an opportunity to complete discovery.  Finding no reversible error, we affirm for the reasons stated in the district court's order.  See 8th Cir.  R. 47B.